NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            MAR 17 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
THOMAS E. SMITH,                                 No.   15-15826

              Plaintiff-Appellant,               D.C. No. 3:12-cv-03533-LB

 v.
                                                 MEMORANDUM*
SHARON E. LIDDELL, Superintendent of
Santa Rosa City Schools; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                            Submitted March 15, 2017**
                             San Francisco, California

Before: FERNANDEZ, MURGUIA, and WATFORD, Circuit Judges.

      1. The district court correctly concluded that the doctrine of issue preclusion

bars Thomas Smith’s suit. To prevail on his claims, Smith must prove that school

officials made false child abuse reports in retaliation for Smith’s advocacy on

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 3
behalf of his disabled child. Smith litigated that very issue in a prior state court

juvenile dependency proceeding, and the issue was resolved against him on the

merits.

      California’s criteria for issue preclusion, which govern the analysis, are

satisfied here. See White v. City of Pasadena, 671 F.3d 918, 927 (9th Cir. 2012).

Smith’s factual allegations are identical to those raised in the juvenile dependency

proceeding that concluded in 2014. See Lucido v. Superior Court, 795 P.2d 1223,

1225 (Cal. 1990). The allegations were actually litigated in that proceeding; Smith

was represented by counsel and disputed the veracity of the reports. The issue of

whether the reports were false was necessarily decided, as the California Court of

Appeal credited the school officials’ version of events throughout its opinion. The

Court of Appeal’s decision was final and on the merits, and Smith was a party to

the proceeding. Finally, applying issue preclusion in this instance is consistent

with the public policies of “preservation of the integrity of the judicial system,

promotion of judicial economy, and protection of litigants from harassment by

vexatious litigation.” Id. at 1227. The district court correctly concluded that issue

preclusion applies to bar Smith’s federal action. We deny Smith’s request for

leave to amend his complaint because his proposed claim under Monell v.
                                                                           Page 3 of 3
Department of Social Services of the City of New York, 436 U.S. 658 (1978), would

be precluded as well.

      2. The district court properly granted summary judgment, in the alternative,

on the merits of Smith’s claims. No reasonable jury could find that Smith made

out a prima facie case of retaliation because his advocacy on behalf of his daughter

was not the but-for cause of the alleged retaliatory acts. See T.B. ex rel. Brenneise

v. San Diego Unified School District, 806 F.3d 451, 473 (9th Cir. 2015). And the

school officials cannot be liable under 42 U.S.C. § 1983 because the dependency

court—“an informed, neutral decision-maker”—broke the chain of causation

between defendants’ reports and Smith’s injury. See Stoot v. City of Everett, 582

F.3d 910, 926 (9th Cir. 2009).

      3. The district court did not abuse its discretion by excluding the declaration

of an undisclosed witness that Smith attempted to submit. Smith’s failure to

identify the witness was not substantially justified or harmless because defendants

had no opportunity to cross-examine her. See Fed. R. Civ. P. 37(c)(1).

      AFFIRMED.

      Smith’s motion for judicial notice is granted.